DETAILED ACTION
The amendment filed on 08/30/2021 has been entered and fully considered. Claim 2 is canceled. Claims 1 and 3-23 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbuddhe et al. (Applied and Environmental Microbiology, 2008, IDS) (Barbuddhe) in view of Promadej et al. (Journal of Bacteriology, 1999) (Promadej).
Regarding claim 1 and 23, Barbuddhe teaches a method for discriminating a microorganism, the method comprising:
a) a step of subjecting a sample containing a microorganism to mass spectrometry to obtain a mass spectrum (Fig. 1, page 5403, par 10);
b) a reading step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum (Fig. 1, page 5403, par 10); and
c) a discrimination step of discriminating which bacterial species of Listeria bacteria is contained in the sample contains based on the mass-to-charge ratio m/z (page 5403, par 10).
Barbuddhe does not specifically teach that wherein at least one of ribosomal proteins L24, L6, L18, L15, S11, S9, L31 and S16 is used as the marker protein. However, Barbuddhe teaches using mainly ribosomal proteins as the biomarker for identifying bacterial species of Listeria bacteria, because the ribosomal protein is the L31 and S16 in Listeria bacteria is used as biomarker (abstract, page 420, par 4). Thus, Promadej fairly suggest to one of ordinary skill in the art that L31 can be part of the fingerprint for the species of Listeria bacteria. Thus, it would have been obvious to one of ordinary skill in the art to use at least at least one of ribosomal proteins L24, L6, L18, L15, S11, S9, L31 and S16 in Listeria bacteria as the “fingerprint” of species of Listeria bacteria for discriminating which bacterial species of Listeria bacteria is contained in the sample.
Regarding claim 3, Barbuddhe teaches that wherein a bacterial species of the Listeria bacteria is one of Listeria monocytogenes, Listeria innocua, Listeria welshimeri, Listeria seeligeri, Listeria ivanovii, Listeria grayi (page 5404, par 1).
Regarding claim 4-21, it would have been obvious to one of ordinary skill in the art to optimize the ribosomal proteins markers by routine experimentation with predictable result.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbuddhe in view of Hanna as applied to claims 1, 3-21 and 23 above, and further in view of Ojima-Kato et al. (PLOS One, 2014) (Kato).
Regarding claim 22, Barbuddhe does not specifically teach that the method further comprising a step of creating a dendrogram representing a discrimination result by the cluster analysis. Kato teaches creating a dendrogram representing a discrimination result by the cluster analysis (Fig. 2, page 8, par 3). At time of the filing it would have been obvious to one of ordinary skill in the art to create a dendrogram representing a discrimination result by the cluster analysis, in order to discriminate between subspecies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797